DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/16/2021 to the Office Action mailed on 09/16/2020 is acknowledged.
Claim Status
Claims 13, 15, 16, 19-24, and 26-32 are pending. 
Claims 2-12, 14, 17, 18, and 25 were previously canceled and claim 1 is canceled by Examiner’s Amendment.
Claims 13 and 23 are currently amended.
Claims 13, 15, 16, 19-24, and 26-32 have been examined.
Claims 13, 15, 16, 19-24, and 26-32 are allowed.
Priority
Priority to application 62/613636 filed on 01/04/2018 is acknowledged.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 13, 15, 16, 19-24, and 26-32 under 35 U.S.C. 103 as being unpatentable over Meli et al. (International Application Published Under the PCT WO 2016/146708 A1, Published 09/22/2016) in view of Kerri (Rice Powder, Fine Grain, Published 08/02/2016) and Huang (US Patent 9848723 B1, Published 12/26/2017) and Fantasy Tan (Makeup Tips to Enhance Your Spray Tan, 
The rejection of claims 13, 15, 16, 19-24, and 26-32 under 35 U.S.C. 103 as being unpatentable over Meli et al. (International Application Published Under the PCT WO 2016/146708 A1, Published 09/22/2016) in view of Kerri (Rice Powder, Fine Grain, Published 08/02/2016) and Huang (US Patent 9848723 B1, Published 12/26/2017) and Fantasy Tan (Makeup Tips to Enhance Your Spray Tan, Published 09/24/2013) is withdrawn in view of the unexpected results presented in the affidavit filed on 02/16/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul E. Rossler on 04/14/2021.

The application has been amended as follows: 
	Claim 1. Canceled.
Claim 13. Insert in line 3 after “bronzer” and before “in”, “wherein when the spray tan bronzer is applied it is”.
Claim 23. Before “the spray tan bronzer” in line 2, insert “a spray tan bronzer; wherein”. Insert after “bronzer” and before “applied, “is”. Delete “wgt,;” and Insert “wgt.;” in line 6.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate a system comprising a spray tan bronzer, spray tan finishing powder comprising oryza sativa powder and pigment, and a brush. Applicant has shown that applying oryza sativa powder onto sticky spray tan bronzer has the unexpected property of drying in a short period of time the bronzer and prevents the bronzer from transferring to clothes and/or sheets. Therefore, claims 13, 15, 16, 19-24, and 26-32 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617